EXHIBIT 10.29

SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”), dated as of
February 12, 2014, by and among SS&C TECHNOLOGIES HOLDINGS, INC., a Delaware
corporation (the “Parent”), SS&C TECHNOLOGIES INC., a Delaware corporation (the
“Company”), SS&C TECHNOLOGIES HOLDINGS EUROPE, a société à responsabilité
limitée organized under the laws of Luxembourg, having its registered office at
5 Rue Guillaume Kroll, L-1882 Luxembourg and registered with the Luxembourg
Register of Commerce and Companies under number B163.061 (the “Designated
Borrower”, and together with the Company, the “Borrowers” and each a
“Borrower”), certain subsidiaries of the Parent party hereto as guarantors
(together with the Parent, the “Guarantors”), DEUTSCHE BANK AG NEW YORK BRANCH,
as administrative agent (in such capacity, the “Administrative Agent”), and as
designated 2014 February Replacement Term A-2 Lender (in such capacity, the
“Designated 2014 February Replacement Term A-2 Lender”) and each 2014 February
Converting Term A-2 Lender (as defined below). Unless otherwise indicated, all
capitalized terms used herein but not otherwise defined shall have the
respective meanings provided to such terms in the Credit Agreement referred to
below (as amended by this Sixth Amendment).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Parent, the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to a Credit Agreement, dated as of March 14,
2012, as amended by the First Amendment to Credit Agreement, dated as of May 23,
2012, as further amended by the Second Amendment to Credit Agreement, dated as
of June 1, 2012, as further amended by the Third Amendment to Credit Agreement,
dated as of July 30, 2012, as further amended by the Fourth Amendment to Credit
Agreement, dated as of September 21, 2012, and as further amended by the Fifth
Amendment to Credit Agreement, dated as of June 10, 2013 (the “Credit
Agreement”, and the Credit Agreement, as amended by this Sixth Amendment, the
“Amended Credit Agreement”);

WHEREAS, on the date hereof (but prior to giving effect to this Sixth
Amendment), there are outstanding Initial Term A-2 Loans under the Credit
Agreement (for purposes of this Sixth Amendment, herein called the “Refinanced
Term A-2 Loans”) in an aggregate principal amount of $213,179,843.36;

WHEREAS, in accordance with the provisions of Section 11.01 of the Credit
Agreement, the Borrowers, the Parent and the other Guarantors wish to amend the
Credit Agreement to enable the Borrowers to refinance in full the outstanding
Refinanced Term A-2 Loans with the proceeds of the 2014 February Replacement
Term A-2 Loans (as defined below) as more fully provided herein;



--------------------------------------------------------------------------------

WHEREAS, the Borrowers, the Parent, the other Guarantors, the Administrative
Agent and the 2014 February Replacement Term A-2 Lenders wish to amend the
Credit Agreement to provide for (i) the refinancing in full of all of the
outstanding Refinanced Term A-2 Loans with the 2014 February Replacement Term
A-2 Loans and (ii) certain other modifications to the Credit Agreement, in each
case on the terms and subject to the conditions set forth herein; and

WHEREAS, pursuant to that certain Engagement Letter, dated as of January 30,
2014 between the Company, the Designated Borrower, Deutsche Bank AG New York
Branch and Deutsche Bank Securities Inc. (“DBSI”), DBSI has agreed to act as
sole lead arranger and book running manager with respect to this Sixth Amendment
and the 2014 February Replacement Term A-2 Loans provided for hereunder;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1. Amendments to Credit Agreement.

(a) (i) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 2 hereof, the 2014 February Replacement Term A-2 Lenders hereby agree to
make 2014 February Replacement Term A-2 Loans to the Borrowers on the Sixth
Amendment Effective Date (as defined below) as follows:

(A) each Person with a 2014 February Replacement Term A-2 Loan Commitment (as
defined below), in excess of any 2014 February Replacement Term A-2 Loan
Conversion Amount (as defined below) of such Person (each such commitment, a
“New 2014 February Replacement Term A-2 Loan Commitment” and each such Person, a
“New 2014 February Replacement Term A-2 Lender” and, together with the
2014 February Converting Term A-2 Lenders and the Designated 2014 February
Replacement Term A-2 Lender, collectively the “2014 February Replacement Term
A-2 Lenders”) severally agrees to make and fund to the Designated Borrower a new
loan (each, a “New 2014 February Replacement Term A-2 Loan”, together with the
Converted 2014 February Replacement Term A-2 Loans (as defined below),
collectively, the “2014 February Replacement Term A-2 Loans”) in Dollars in a
principal amount equal to such New 2014 February Replacement Term A-2 Lender’s
New 2014 February Replacement Term A-2 Loan Commitment on the Sixth Amendment
Effective Date and (B) each 2014 February Converting Term A-2 Lender severally
agrees to convert its existing Refinanced Term A-2 Loans into 2014 February
Replacement Term A-2 Loans on the Sixth Amendment Effective Date in a principal
amount equal to such 2014 February Converting Term A-2 Lender’s 2014 February
Replacement Term A-2 Loan Conversion Amount, to refinance all outstanding
Refinanced Term A-2 Loans in accordance with Section 11.01 of the Credit
Agreement and this Sixth Amendment.

It is understood and agreed that the 2014 February Replacement Term A-2 Loans
being made pursuant to this Sixth Amendment shall constitute “Replacement Term
Loans” as defined in, and pursuant to, Section 11.01 of the Credit Agreement and
the Refinanced Term A-2 Loans being refinanced shall constitute “Refinanced Term
Loans” as defined in, and pursuant to, such Section 11.01. Except as expressly
provided in this Sixth Amendment (including as to Applicable Rate and call
protection) and the Credit Agreement (as modified hereby), the 2014 February
Replacement Term A-2 Loans shall be on terms identical to the Refinanced Term
A-2 Loans (including as to maturity, Guarantors (except to the extent expressly
provided herein), Collateral (and ranking) and payment priority).

 

2



--------------------------------------------------------------------------------

(ii) DBSI has prepared a schedule (the “2014 February Replacement Term A-2 Loan
Commitment Schedule”) which sets forth the allocated commitments received by it
with respect to the 2014 February Replacement Term A-2 Loans (the “2014 February
Replacement Term A-2 Loan Commitments”) from the 2014 February Replacement Term
A-2 Lenders and has notified each 2014 February Replacement Term A-2 Lender of
its allocated 2014 February Replacement Term A-2 Loan Commitment. Each of the
2014 February Replacement Term A-2 Lenders by providing its 2014 February
Replacement Term A-2 Loan Commitment has consented to the terms of this Sixth
Amendment and, in the case of any New 2014 February Replacement Term A-2 Lender,
shall become a party to the Amended Credit Agreement pursuant to one or more
Assignment and Assumptions. On the Sixth Amendment Effective Date, all then
outstanding Refinanced Term A-2 Loans shall be refinanced in full as follows:

(s) the outstanding aggregate principal amount of Refinanced Term A-2 Loans of
each Lender that (i) is an existing Lender with respect to Refinanced Term A-2
Loans prior to giving effect to this Sixth Amendment (each, an “Existing Term
A-2 Lender”) and (ii) is not a 2014 February Converting Term A-2 Lender (a
Lender meeting the requirements of clauses (i) and (ii), each, a “2014 February
Non-Converting Term A-2 Lender”) shall be repaid in full in cash with respect to
its Refinanced Term A-2 Loans;

(t) to the extent any Existing Term A-2 Lender has a 2014 February Replacement
Term A-2 Loan Commitment (for this purpose excluding any New 2014 February
Replacement Term A-2 Loan Commitment) that is less than the full outstanding
aggregate principal amount of Refinanced Term A-2 Loans of such Existing Term
A-2 Lender as determined by DBSI and the Designated Borrower in accordance with
clause (ii)(u) below, such Existing Term A-2 Lender shall be repaid in cash in
an amount equal to the difference between such Existing Term A-2 Lender’s
2014 February Replacement Term A-2 Loan Commitment and the outstanding aggregate
principal amount of such Existing Term A-2 Lender’s Refinanced Term A-2 Loans
(the “Non-Converting Portion”);

(u) the outstanding aggregate principal amount of Refinanced Term A-2 Loans of
each Existing Term A-2 Lender which has executed this Sixth Amendment as a “2014
February Converting Term A-2 Lender” (each, a “2014 February Converting Term A-2
Lender”) shall automatically be converted into 2014 February Replacement Term
A-2 Loans (the “Converted 2014 February Replacement Term A-2 Loans”) in a
principal amount equal to such 2014 February Converting Term A-2 Lender’s
2014 February Replacement Term A-2 Loan Conversion Amount (each such conversion,
a “Term A-2 Loan Conversion”). For purposes of this Sixth Amendment, a
2014 February Converting Term A-2 Lender’s “2014 February Replacement Term A-2
Loan Conversion Amount” shall mean the amount determined by DBSI and the
Designated Borrower as the final amount of such 2014 February Converting Term
A-2 Lender’s Term A-2 Loan Conversion on the Sixth Amendment Effective Date and
notified to each such 2014 February Converting Term A-2 Lender by DBSI promptly
after the Sixth Amendment Effective Date. The “2014 February Replacement Term
A-2 Loan Conversion Amount” of any 2014 February Converting Term A-2 Lender
shall not exceed (but may be less than) the principal amount of such
2014 February Converting Term A-2 Lender’s Refinanced Term A-2 Loans immediately
prior to the Sixth Amendment Effective Date. All such determinations made by
DBSI and the Designated Borrower shall, absent manifest error, be final,
conclusive and binding on the Designated Borrower, the Lenders and the
Administrative Agent and neither the Designated Borrower nor DBSI shall have any
liability to any Person with respect to such determination absent gross
negligence or willful misconduct; and

 

3



--------------------------------------------------------------------------------

(v) the Designated 2014 February Replacement Term A-2 Lender agrees to make to
the Designated Borrower a New 2014 February Replacement Term A-2 Loan in Dollars
in a principal amount equal to the aggregate principal amount of all New
2014 February Replacement Term A-2 Loan Commitments on the Sixth Amendment
Effective Date.

(iii) Each 2014 February Replacement Term A-2 Lender hereby agrees to fund its
2014 February Replacement Term A-2 Loans in an aggregate principal amount equal
to such 2014 February Replacement Term A-2 Lender’s 2014 February Replacement
Term A-2 Loan Commitment as follows:

(A) each 2014 February Converting Term A-2 Lender shall fund its Converted
2014 February Replacement Term A-2 Loan to the Designated Borrower by converting
all or a portion of its then outstanding principal amount of Refinanced Term A-2
Loans into a Converted 2014 February Replacement Term A-2 Loan in a principal
amount equal to such 2014 February Converting Term A-2 Lender’s 2014 February
Replacement Term A-2 Loan Conversion Amount as provided in clause (ii)(u) above,
(B) each New 2014 February Replacement Term A-2 Lender shall fund in cash its
2014 February Replacement Term A-2 Loans in an aggregate principal amount equal
to such New 2014 February Replacement Term A-2 Lender’s New 2014 February
Replacement Term A-2 Loan Commitment to the Designated 2014 February Replacement
Term A-2 Lender unless otherwise agreed by the Designated Borrower and the
Administrative Agent and (C) and the Designated 2014 February Replacement Term
A-2 Lender shall fund in cash to the Designated Borrower, on behalf of each New
2014 February Replacement Term A-2 Lender with a New 2014 February Replacement
Term A-2 Loan Commitment, an amount equal to such New 2014 February Replacement
Term A-2 Lender’s New 2014 February Replacement Term A-2 Loan Commitment.

(iv) The Converted 2014 February Replacement Term A-2 Loans subject to the Term
A-2 Loan Conversion shall be allocated ratably to the outstanding Borrowings of
Refinanced Term A-2 Loans (based upon the relative principal amounts of
Borrowings of Refinanced Term A-2 Loans subject to different Interest Periods
immediately prior to giving effect thereto). Each resulting “borrowing” of
Converted 2014 February Replacement Term A-2 Loans shall constitute a new
“Borrowing” under the Credit Agreement and be subject to the same Interest
Period (and the same Eurocurrency Rate) applicable to the Borrowing of
Refinanced Term A-2 Loans to which it relates, which Interest Period shall
continue in effect until such Interest Period expires and a new Type of
Borrowing is selected in accordance with the provisions of Section 2.02 of the
Credit Agreement. New 2014 February Replacement Term A-2 Loans shall be
initially incurred pursuant to one “borrowing” of Eurocurrency Rate Loans which
shall be allocated ratably to the outstanding “deemed” Borrowings of Converted
2014 February Replacement Term A-2 Loans on the Sixth Amendment Effective Date
(based upon the relative principal amounts of the deemed Borrowings of Converted
2014 February Replacement Term A-2 Loans subject to different Interest Periods
on the Sixth Amendment Effective Date after giving effect to the foregoing
provisions of this clause (iv)). Each such “borrowing” of New 2014 February
Replacement Term A-2 Loans shall (i) be added to (and made a part of) the
related deemed Borrowing of Converted 2014 February Replacement Term A-2 Loans
and (ii) be subject to (x) an Interest Period which commences on the Sixth
Amendment Effective Date and ends on the last day of the Interest Period
applicable to the related deemed Borrowing of Converted 2014 February
Replacement Term A-2 Loans to which it is added and (y) the same Eurocurrency
Rate, applicable to such deemed Borrowing of Converted 2014 February Replacement
Term A-2 Loans. The Applicable Rate of such Borrowing of 2014 February
Replacement Term A-2 Loans shall be the Applicable Rate set forth in the Amended
Credit Agreement.

 

4



--------------------------------------------------------------------------------

(v) On the Sixth Amendment Effective Date, the Borrowers shall pay in cash
(x) all interest accrued on the Refinanced Term A-2 Loans through the Sixth
Amendment Effective Date and (y) to each 2014 February Non-Converting Term A-2
Lender and each 2014 February Converting Term A-2 Lender in respect of any
Non-Converting Portion of that 2014 February Converting Term A-2 Lender, any
breakage loss or expenses due under Section 3.05 of the Credit Agreement (it
being understood that existing Interest Periods of the Refinanced Term A-2 Loans
held by 2014 February Replacement Term A-2 Lenders prior to the Sixth Amendment
Effective Date shall continue on and after the Sixth Amendment Effective Date
pursuant to preceding clauses (iii) and (iv) and shall accrue interest in
accordance with Section 2.08 of the Credit Agreement on and after the Sixth
Amendment Effective Date as if the Sixth Amendment Effective Date were a new
Borrowing date). Notwithstanding anything to the contrary in Section 1(a)(v) or
in Section 3.05 of the Credit Agreement, each 2014 February Converting Term A-2
Lender hereby waives (other than in respect of any Non-Converting Portion of
that 2014 February Converting Term A-2 Lender), and each New 2014 February
Replacement Term A-2 Lender with a New 2014 February Replacement Term A-2 Loan
Commitment irrevocably waives (by execution of an Assignment and Assumption with
respect to any 2014 February Replacement Term A-2 Loans), any entitlement to any
breakage loss or expenses due under Section 3.05 of the Credit Agreement with
respect to the repayment of any Refinanced Term A-2 Loans it holds as an
Existing Term A-2 Lender which have been converted into or replaced or repaid
with 2014 February Replacement Term A-2 Loans on the Sixth Amendment Effective
Date.

(vi) Promptly following the Sixth Amendment Effective Date, all Notes, if any,
evidencing the Refinanced Term A-2 Loans shall be cancelled, and any
2014 February Replacement Term A-2 Lender may request that its 2014 February
Replacement Term A-2 Loan be evidenced by a Note pursuant to Section 2.11(a) of
the Credit Agreement.

(vii) Notwithstanding anything to the contrary contained in the Credit
Agreement, all proceeds of the New 2014 February Replacement Term A-2 Loans (if
any) will be used solely to repay outstanding Refinanced Term A-2 Loans of
2014 February Non-Converting Term A-2 Lenders (if any) and outstanding
Refinanced Term A-2 Loans of 2014 February Converting Term A-2 Lenders in an
amount equal to any Non-Converting Portion (if any) of such 2014 February
Converting Term A-2 Lenders’ Refinanced Term A-2 Loans, in each case on the
Sixth Amendment Effective Date.

 

5



--------------------------------------------------------------------------------

(viii) On the Sixth Amendment Effective Date (after giving effect to this Sixth
Amendment), the aggregate outstanding principal amount of the 2014 February
Replacement Term A-2 Loans shall be $213,179,843.36.

(b) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 2 hereof, upon the making of the 2014 February Replacement Term A-2
Loans, the Credit Agreement is hereby amended as follows:

(i) The introductory paragraph of the Credit Agreement is hereby amended by
deleting the words “9-11, rue de Louvigny, L-1946” and inserting the words “5
Rue Guillaume Kroll, L-1882” in lieu thereof.

(ii) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“2014 February Converting Term A-2 Lender” has the meaning provided in the Sixth
Amendment.

“2014 February Replacement Term A-2 Lender” has the meaning provided in the
Sixth Amendment.

“2014 February Replacement Term A-2 Loan” has the meaning provided in the Sixth
Amendment.

“2014 February Replacement Term A-2 Loan Commitment” has the meaning provided in
the Sixth Amendment.

“Designated 2014 February Replacement Term A-2 Lender” has the meaning provided
in the Sixth Amendment.

“New 2014 February Replacement Term A-2 Lender” has the meaning provided in the
Sixth Amendment.

“Sixth Amendment” means the Sixth Amendment, dated as of February 12, 2014, to
this Agreement by and among the Borrowers, the Parent, the other Guarantors, the
Administrative Agent, the Designated 2014 February Replacement Term A-2 Lender
and the 2014 February Converting Term A-2 Lenders.

“Sixth Amendment Effective Date” means February 12, 2014.

 

6



--------------------------------------------------------------------------------

(iii) The first paragraph of the definition of “Applicable Rate” appearing in
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
it in its entirety as follows:

“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement; (b) at any time when the Consolidated Net Senior Secured Leverage
Ratio is greater than or equal to 3.00:1 (“Pricing Tier 1”), with respect to
Revolving Loans and Term A-1 Loans (i) maintained as Base Rate Loans, 1.75% per
annum and (ii) maintained as Eurocurrency Rate Loans, 2.75% per annum; (c) at
any time when the Consolidated Net Senior Secured Leverage Ratio is less than
3.00:1 (“Pricing Tier 2”), with respect to Revolving Loans and Term A-1 Loans
(i) maintained as Base Rate Loans, 1.50% per annum and (ii) maintained as
Eurocurrency Rate Loans, 2.50% per annum; (d) at all times, with respect to
2014 February Replacement Term A-2 Loans (i) maintained as Base Rate Loans,
1.00% per annum and (ii) maintained as Eurocurrency Rate Loans, 2.00% per annum;
(e) at any time when the Consolidated Net Senior Secured Leverage Ratio is
greater than or equal to 2.75:1, with respect to 2013 Replacement Term B-1 Loans
or 2013 Replacement Term B-2 Loans (i) maintained as Base Rate Loans, 1.75% per
annum and (ii) maintained as Eurocurrency Rate Loans, 2.75% per annum; (f) at
any time when the Consolidated Net Senior Secured Leverage Ratio is less than
2.75:1, with respect to 2013 Replacement Term B-1 Loans or 2013 Replacement Term
B-2 Loans (i) maintained as Base Rate Loans, 1.50% per annum and (ii) maintained
as Eurocurrency Rate Loans, 2.50% per annum; (g) at all times, with respect to
Bridge Loans (i) maintained as Base Rate Loans, 1.75% per annum and
(ii) maintained as Eurocurrency Rate Loans, 2.75% per annum; and (h) with
respect to (i) the commitment fees payable in respect of undrawn Revolving
Commitments pursuant to Section 2.09(a) and (ii) the Letter of Credit Fees, the
following percentages per annum:

 

Pricing Tier

   Consolidated
Net Senior
Secured
Leverage
Ratio      Commitment
Fee     Letters
of
Credit  

1

     ³3.00:1.0         0.50 %      2.75 % 

2

     <3.00:1.0         0.375 %      2.75 % 

in each case in clauses (b), (c), (e), (f) and (h) above based upon the
Consolidated Net Senior Secured Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b).

 

7



--------------------------------------------------------------------------------

(iv) The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended by amending and restating it in its entirety as follows:

“Commitment” means with respect to each Lender (i) as to each Revolving Lender,
the Revolving Commitment of such Revolving Lender, (ii) as to each Term A-1
Lender, the Term A-1 Commitment of such Term A-1 Lender, (iii) as to each
Initial Term A-2 Lender, the Term A-2 Commitment of such Initial Term A-2
Lender, (iv) as to each Initial Term B-1 Lender, the Term B-1 Commitment of such
Initial Term B-1 Lender, (v) as to each Initial Term B-2 Lender, the Term B-2
Commitment of such Initial Term B-2 Lender, (vi) as to each Initial Bridge
Lender, the Bridge Commitment of such Initial Bridge Lender, (vii) as to each
2013 Replacement Term Lender, the commitment of such 2013 Replacement Term
Lender to make the 2013 Replacement Term Loans as provided in Section 1 of the
Fifth Amendment in an aggregate amount not to exceed the 2013 Replacement Term
Loan Commitments of such 2013 Replacement Term Lender, as such amount may be
adjusted from time to time in accordance with this Agreement and the Fifth
Amendment, (viii) as to each 2014 February Replacement Term A-2 Lender, the
commitment of such 2014 February Replacement Term A-2 Lender to make the
2014 February Replacement Term A-2 Loans as provided in Section 1 of the Sixth
Amendment in an aggregate amount not to exceed the 2014 February Replacement
Term A-2 Loan Commitments of such 2014 February Replacement Term A-2 Lender, as
such amount may be adjusted from time to time in accordance with this Agreement
and the Sixth Amendment and (ix) as to any Incremental Term Loan, the
Incremental Term Loan Commitment of such Lender.

(v) Clause (b) of the definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended by (A) deleting the word “and” at the end of
clause (xiv) thereof, (B) deleting the word “minus” at the end of clause
(xv) thereof and inserting the word “and” in lieu thereof and (C) adding a new
clause (xvi) immediately after clause (xv) as follows:

“(xvi) any fees, expenses or charges incurred or paid in connection with the
Sixth Amendment, in each case deducted in computing Consolidated Net Income,
minus”.

(vi) Clause (b) of the definition of “Excess Cash Flow” in Section 1.01 of the
Credit Agreement is hereby amended by (A) deleting the word “and” at the end of
clause (xii) thereof, (B) deleting the words “plus/minus” at the end of clause
(xiv) thereof and inserting the word “and” in lieu thereof and (C) adding a new
clause (xv) immediately after clause (xiv) as follows:

“(xv) any fees, expenses or charges incurred or paid in connection with the
Sixth Amendment, in each case not deducted in computing Consolidated Net Income;
plus/minus”

(vii) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Funded Term A-2 Loan” in its entirety as follows:

“Funded Term A-2 Loan” means (a) prior to the Sixth Amendment Effective Date,
the meaning specified in Section 2.02(f) and (b) on and after the Sixth
Amendment Effective Date and upon the making of the 2014 February Replacement
Term A-2 Loans pursuant to, and in accordance with the terms of,
Section 2.01(b)(ix) and the Sixth Amendment, the 2014 February Replacement Term
A-2 Loans.

 

8



--------------------------------------------------------------------------------

(viii) Section 2.01(b) of the Credit Agreement is hereby amended by inserting
the following clause (ix) at the end of said Section:

“(ix) On the Sixth Amendment Effective Date, each 2014 February Replacement Term
A-2 Lender with a 2014 February Replacement Term A-2 Loan Commitment severally
agrees to make to the Designated Borrower a 2014 February Replacement Term A-2
Loan denominated in Dollars in a principal amount equal to such 2014 February
Replacement Term A-2 Lender’s 2014 February Replacement Term A-2 Loan Commitment
in accordance with the terms and conditions of the Sixth Amendment (including by
way of conversion of Refinanced Term A-2 Loans (as defined in the Sixth
Amendment) into 2014 February Replacement Term A-2 Loans).”

(ix) Section 2.06(b) of the Credit Agreement is hereby amended by inserting the
following clause (vii) at the end of said Section:

“(vii) The 2014 February Replacement Term A-2 Loan Commitment of the Designated
2014 February Replacement Term A-2 Lender and each 2014 February Converting Term
A-2 Lender (other than any obligation of a 2014 February Converting Term A-2
Lender to fund the Designated 2014 February Replacement Term A-2 Lender in
respect of any New 2014 February Replacement Term A-2 Loan Commitment) shall
terminate in its entirety on the Sixth Amendment Effective Date (after giving
effect to the incurrence of the 2014 February Replacement Term A-2 Loans on such
date).”

(x) Section 2.07(ii) of the Credit Agreement is hereby amended by amending and
restating it in its entirety as follows:

“Funded Term A-2 Loans. The Designated Borrower shall pay to each Funded Term
A-2 Lender on each principal payment date set out below the specified percentage
of the Funded Term A-2 Loans owing by the Designated Borrower to such Funded
Term A-2 Lender (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05), with the final such payment being in the aggregate principal
amount of all Funded Term A-2 Loans then outstanding to the Designated Borrower:

 

Principal Payment Date

Falling on or Nearest to:

  

Percentage of

Payment on last day of fiscal quarter

March 31, 2014    1.25% of the sum of the aggregate principal amount of Funded
Term A-2 Loans June 30, 2014    1.25% of the sum of the aggregate principal
amount of Funded Term A-2 Loans September 30, 2014    2.50% of the sum of the
aggregate principal amount of Funded Term A-2 Loans December 31, 2014    2.50%
of the sum of the aggregate principal amount of Funded Term A-2 Loans March 31,
2015    2.50% of the sum of the aggregate principal amount of Funded Term A-2
Loans June 30, 2015    2.50% of the sum of the aggregate principal amount of
Funded Term A-2 Loans September 30, 2015    2.50% of the sum of the aggregate
principal amount of Funded Term A-2 Loans December 31, 2015    2.50% of the sum
of the aggregate principal amount of Funded Term A-2 Loans March 31, 2016   
2.50% of the sum of the aggregate principal amount of Funded Term A-2 Loans
June 30, 2016    2.50% of the sum of the aggregate principal amount of Funded
Term A-2 Loans September 30, 2016    3.125% of the sum of the aggregate
principal amount of Funded Term A-2 Loans December 31, 2016    3.125% of the sum
of the aggregate principal amount of Funded Term A-2 Loans March 31, 2017   
3.125% of the sum of the aggregate principal amount of Funded Term A-2 Loans
June 30, 2017    3.125% of the sum of the aggregate principal amount of Funded
Term A-2 Loans September 30, 2017    3.125% of the sum of the aggregate
principal amount of Funded Term A-2 Loans

 

9



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Funded
Term A-2 Loans shall be repaid on the Maturity Date for Term A-2 Loans and in
any event shall be in an amount equal to the aggregate principal amount of all
Funded Term A-2 Loans outstanding on such date.”

(xi) Section 7.11 of the Credit Agreement is hereby amended by inserting the
following clause (d) after clause (c) thereof:

“(d) Use the proceeds of the 2014 February Replacement Term A-2 Loans incurred
on the Sixth Amendment Effective Date to repay and/or replace all Funded Term
A-2 Loans outstanding immediately prior to the Sixth Amendment Effective Date.”

SECTION 2. Conditions of Effectiveness of this Sixth Amendment. This Sixth
Amendment shall become effective on the date when the following conditions shall
have been satisfied (or waived) (such date, the “Sixth Amendment Effective
Date”):

(a) the Borrowers, the Parent, the other Guarantors, the Administrative Agent
and the 2014 February Converting Term A-2 Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036,
Attention: Joseph Petruccelli (2014ProjectGalaxyReplacementTL@whitecase.com;
facsimile number 212-354-8113), counsel to the Administrative Agent;

 

10



--------------------------------------------------------------------------------

(b) the Borrowers shall have paid, by wire transfer of immediately available
funds, (i) to DBSI, all fees payable pursuant to that certain Fee Letter entered
into in connection with the Sixth Amendment, and (ii) to the Administrative
Agent, for the ratable account of each Existing Term A-2 Lender, all accrued but
unpaid interest on the Refinanced Term A-2 Loans through the Sixth Amendment
Effective Date;

(c) on the Sixth Amendment Effective Date and after giving effect to this Sixth
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) all representations and warranties contained in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the on the Sixth Amendment Effective Date (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date);

(d) the Administrative Agent shall have received from the Company a certificate
executed by a Responsible Officer of the Company, certifying compliance with the
requirements of preceding clause (c);

(e) the Administrative Agent shall have received from the Parent a solvency
certificate from the chief financial officer of the Parent (after giving effect
to the incurrence of the 2014 February Replacement Term A-2 Loans on the Sixth
Amendment Effective Date and the application of the proceeds thereof)
substantially in the form of the solvency certificate delivered on the Effective
Date pursuant to Section 5.01(i) of the Credit Agreement;

(f) the Administrative Agent shall have received the Acknowledgment and
Confirmation, substantially in the form of Exhibit A hereto, executed and
delivered by an authorized officer of each of the Borrowers and each other Loan
Party;

(g) there shall have been delivered to the Administrative Agent (A) copies of
resolutions of the board of directors of the Borrowers, the Parent and the other
Guarantors approving and authorizing the execution, delivery and performance of
this Sixth Amendment and the Acknowledgement and Confirmation, substantially in
the form of Exhibit A hereto, certified as of the Sixth Amendment Effective Date
by a Responsible Officer as being in full force and effect without modification
or amendment (B) confirmation that the constituent documents of the Borrowers,
the Parent and the other Guarantors have not changed since they were last
delivered to the Administrative Agent or its counsel or copies of any such
constituent documents and (C) good standing certificates for the Borrowers, the
Parent and the U.S. Subsidiaries from the jurisdiction in which they are
organized; and

(h) the Administrative Agent shall have received opinions as to US law from
Wilmer Cutler Pickering Hale and Dorr LLP, legal counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent, the 2014 February
Replacement Term A-2 Lenders and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent.

 

11



--------------------------------------------------------------------------------

SECTION 3. Costs and Expenses. Each of the Loan Parties hereby reconfirms its
obligations pursuant to Section 11.04 of the Credit Agreement to pay and
reimburse the Administrative Agent for all reasonable costs and expenses
(including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Sixth Amendment and all other documents and instruments delivered in connection
herewith.

SECTION 4. Remedies. This Sixth Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

SECTION 5. Representations and Warranties. To induce the Administrative Agent
and the 2014 February Replacement Term A-2 Lenders to enter into this Sixth
Amendment, each of the Loan Parties represents and warrants to the
Administrative Agent and the 2014 February Replacement Term A-2 Lenders on and
as of the Sixth Amendment Effective Date that, in each case:

(a) this Sixth Amendment has been duly authorized, executed and delivered by it
and each of this Sixth Amendment and the Credit Agreement constitute its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and (ii) the need for filings and registrations necessary to
create or perfect the Liens on Collateral granted by the Loan Parties in favor
of the Collateral Agent;

(b) no Default or Event of Default exists as of the Sixth Amendment Effective
Date, both immediately before and after giving effect to this Sixth Amendment;
and

(c) the 2014 February Replacement Term A-2 Loans have been incurred in
compliance with the requirements of Section 11.01 of the Credit Agreement.

SECTION 6. Consent. Each of the Borrowers hereby consents to the assignment of
any Refinanced Term A-2 Loans to any 2014 February Replacement Term A-2 Lender
who is not an Existing Term A-2 Lender in accordance with the 2014 February
Replacement Term A-2 Loan Commitment Schedule.

SECTION 7. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Sixth Amendment Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Sixth Amendment; (ii) the 2014 February
Replacement Term A-2 Loans shall constitute “Term Loans” for all purposes under
the Credit Agreement and (iii) each 2014 February Replacement Term A-2 Lender
shall constitute a “Lender” as defined in the Credit Agreement.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Sixth Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Sixth Amendment.

 

12



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Sixth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 8. Governing Law. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 9. Counterparts. This Sixth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Company and the Administrative Agent.

SECTION 10. Electronic Execution. The words “execution,” “signed,” “signature,”
and words of like import in this Sixth Amendment or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

[The remainder of this page is intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Sixth Amendment as of the date first above
written.

BORROWERS:

 

SS&C TECHNOLOGIES, INC. By:   /s/ Patrick J. Pedonti   Name: Patrick J. Pedonti
  Title: Senior Vice President and Treasurer

 

SS&C TECHNOLOGIES HOLDINGS EUROPE By:   /s/ Patrick J. Pedonti   Name: Patrick
J. Pedonti   Title: Type A Manager

PARENT:

 

SS&C TECHNOLOGIES HOLDINGS, INC.

By:   /s/ Patrick J. Pedonti  

 

  Name: Patrick J. Pedonti   Title:   Senior Vice President, Chief  
            Financial Officer & Treasurer

Signature Page to Sixth Amendment to SS&C Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:     SS&C TECHNOLOGIES NEW JERSEY, INC.    

By:

 

/s/ Patrick J. Pedonti

      Name: Patrick J. Pedonti       Title: Vice President and Treasurer    
FINANCIAL MODELS COMPANY LTD.     By:   /s/ Patrick J. Pedonti       Name:
Patrick J. Pedonti       Title: Vice President and Treasurer     GLOBEOP
FINANCIAL SERVICES LLC     By:   /s/ Patrick J. Pedonti       Name: Patrick J.
Pedonti       Title: Management Committee Member     By:   /s/ Normand A.
Boulanger       Name: Normand A. Boulanger       Title: Management Committee
Member     SS&C EUROPEAN HOLDINGS     By:   /s/ Patrick J. Pedonti       Name:
Patrick J. Pedonti       Title: Type A Manager     SS&C TECHNOLOGIES IRELAND
LIMITED     By:   /s/ Patrick J. Pedonti       Name: Patrick J. Pedonti      
Title: Director

Signature Page to Sixth Amendment to SS&C Credit Agreement



--------------------------------------------------------------------------------

 

FINANCIAL MODELS CORPORATION LIMITED By:   /s/ Patrick J. Pedonti   Name:
Patrick J. Pedonti   Title: Director SS&C TECHNOLOGIES LIMITED By:   /s/ Patrick
J. Pedonti   Name: Patrick J. Pedonti   Title: Director GLOBEOP FINANCIAL
SERVICES LIMITED By:   /s/ Patrick J. Pedonti   Name: Patrick J. Pedonti  
Title: Director GLOBEOP FINANCIAL SERVICES (SWITZERLAND) GMBH By:   /s/ Patrick
J. Pedonti   Name: Patrick J. Pedonti   Title: Member of the Board of Directors

GLOBEOP FINANCIAL SERVICES

(CAYMAN) LIMITED

By:  

/s/ Patrick J. Pedonti

  Name: Patrick J. Pedonti   Title: Director

Signature Page to Sixth Amendment to SS&C Credit Agreement



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, 2014 February
Replacement Term A-2 Lender and Designated 2014 February Replacement Term A-2
Lender By:  

/s/ Anca Trifan

  Name:  Anca Trifan   Title:    Managing Director By:   /s/ Michael Winters  
Name:  Michael Winters   Title:    Vice President

Signature Page to Sixth Amendment to SS&C Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the Sixth Amendment, dated as of February 12, 2014 (the
“Sixth Amendment”), to the Credit Agreement, dated as of March 14, 2012 (as
amended, the “Credit Agreement”), by and among SS&C TECHNOLOGIES HOLDINGS, INC.,
a Delaware corporation (the “Parent”), SS&C TECHNOLOGIES INC., a Delaware
corporation (the “Company”), SS&C TECHNOLOGIES HOLDINGS EUROPE, a société à
responsabilité limitée organized under the laws of Luxembourg, having its
registered office at 5 Rue Guillaume Kroll, L-1882 Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B163.061
(the “Designated Borrower”, and together with the Company, the “Borrowers” and
each a “Borrower”), certain subsidiaries of the Parent party hereto as
guarantors (together with the Parent, the “Guarantors”), DEUTSCHE BANK AG NEW
YORK BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”), and as designated 2014 February Replacement Term A-2 Lender (in such
capacity, the “Designated 2014 February Replacement Term A-2 Lender”), and each
2014 February Converting Term A-2 Lender (as defined in the Sixth Amendment).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Credit Agreement or Sixth Amendment, as applicable.

2. Certain provisions of the Credit Agreement are being amended and/or modified
pursuant to the Sixth Amendment. Each of the parties hereto hereby agrees, with
respect to each Loan Document to which it is a party, after giving effect to the
Sixth Amendment:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall remain in full force and effect
on a continuous basis; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in Section 6.19 of the
Credit Agreement of each such Lien and security interest continues in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged, as
collateral security for its obligations, liabilities and indebtedness under the
Credit Agreement and under its guarantees in the Loan Documents, to the extent
provided in such Loan Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

BORROWERS:

 

SS&C TECHNOLOGIES, INC. By:       Name:   Title:

 

SS&C TECHNOLOGIES HOLDINGS EUROPE By:       Name:   Title:

PARENT:

 

SS&C TECHNOLOGIES HOLDINGS, INC. By:       Name:   Title:

Signature Page to Acknowledgment and Confirmation - Sixth Amendment to SS&C
Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:     SS&C TECHNOLOGIES NEW JERSEY, INC.       By:  

 

        Name:         Title:       FINANCIAL MODELS COMPANY LTD.       By:  

 

        Name:         Title:       GLOBEOP FINANCIAL SERVICES LLC       By:  

 

        Name:         Title:       By:  

 

        Name:         Title:       SS&C EUROPEAN HOLDINGS       By:  

 

        Name:         Title:       SS&C TECHNOLOGIES IRELAND LIMITED       By:  

 

        Name:         Title:

 

Signature Page to Acknowledgment and Confirmation - Sixth Amendment to SS&C
Credit Agreement



--------------------------------------------------------------------------------

    FINANCIAL MODELS CORPORATION LIMITED       By:  

 

        Name:         Title:       SS&C TECHNOLOGIES LIMITED       By:  

 

        Name:         Title:       GLOBEOP FINANCIAL SERVICES LIMITED       By:
 

 

        Name:         Title:      

GLOBEOP FINANCIAL SERVICES

(SWITZERLAND) GMBH

      By:  

 

        Name:         Title:      

GLOBEOP FINANCIAL SERVICES

(CAYMAN) LIMITED

      By:  

 

        Name:         Title:

 

Signature Page to Acknowledgment and Confirmation - Sixth Amendment to SS&C
Credit Agreement



--------------------------------------------------------------------------------

   

DEUTSCHE BANK AG NEW YORK

BRANCH, as Administrative Agent, 2014 February

Replacement Term A-2 Lender and Designated

2014 February Replacement Term A-2 Lender

      By:  

 

        Name:         Title:       By:  

 

        Name:         Title:

 

Signature Page to Acknowledgment and Confirmation - Sixth Amendment to SS&C
Credit Agreement